Citation Nr: 1520534	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-09 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for postoperative residuals, Billroth II, antrectomy, and vagotomy with hiatal hernia.

2.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease (DJD).

3.  Entitlement to an initial rating in excess of 10 percent for left knee DJD.

4.  Entitlement to an initial rating in excess of 10 percent for left knee medial lateral instability.

5.  Entitlement to a rating in excess of 10 percent for postoperative residuals of left ulnar nerve entrapment (transposition).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to July 1985. 

This appeal is before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran's gastrointestinal disability has been has been generally manifested by episodes of regurgitation and nausea, indigestion, heartburn, occasional pain, and occasional bezoars; such disability approximates residuals of vagotomy with gastroenterostomy followed by demonstrably confirmative postoperative complications of continuing gastric retention.

2.  Prior to March 5, 2010, the Veteran's right and left knee DJD disabilities were manifested by pain, tenderness, crepitus, and limited motion of, at worst, full extension and 110 degrees of flexion.

3.  Beginning March 5, 2010, the Veteran's right and left knee DJD disabilities have each approximated that with flexion to only 45 degrees and extension to 10 degrees.  

4.  Beginning July 27, 2012, the Veteran's left knee was manifested by symptomatic removal of semilunar cartilage.

5.  The Veteran's left knee has, at most, had slight medial-lateral instability, and normal anterior and posterior stability.

6.  The Veteran's left ulnar disability has most closely approximated mild, rather than moderate or severe, incomplete paralysis of the left ulnar nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but no greater, for postoperative residuals, Billroth II, antrectomy, and vagotomy with hiatal hernia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.114, Diagnostic Codes 7301-7329, 7331, 7342, 7345-7348 (2014).

2.  The criteria for an initial rating in excess of 10 percent for right knee DJD prior to March 5, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5256-5262 (2014).

3.  The criteria for an initial rating in excess of 10 percent for left knee DJD prior to March 5, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5256-5262 (2014).

4.  The criteria for separate ratings of 10 percent each, but no greater, for limitation of flexion and extension due to right knee DJD beginning March 5, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5256-5262 (2014).

5.  The criteria for separate ratings of 10 percent each, but no greater, for limitation of flexion and extension due to left knee DJD beginning March 5, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5256-5262 (2014).

6.  The criteria for a separate rating of 10 percent, but no greater, for symptomatic removal of left knee semilunar cartilage beginning July 27, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2014).

7.  The criteria for an initial rating in excess of 10 percent for left knee medial lateral instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2014).

8.  The criteria for a rating in excess of 10 percent for postoperative residuals of left ulnar nerve entrapment (transposition) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in December 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, and statements from the Veteran's family members have been obtained.  Also, the Veteran was provided VA examinations of his disabilities in March 2010 and March 2013.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Postoperative residuals, Billroth II, antrectomy, and vagotomy with hiatal hernia

The Veteran's postoperative residuals, Billroth II, antrectomy, and vagotomy with hiatal hernia, are currently rated under (Diagnostic Code) DC 7308-7346, and are therefore rated according to the criteria of DC 7346 for hiatal hernia.  See 38 C.F.R. §§ 4.20, 4.27.  

Under DC 7346, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health warrant a 60 percent rating; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, warrants a 30 percent rating; two or more of the symptoms for the 30 percent rating of less severity warrant a 10 percent rating.  38 C.F.R. § 4.114, DC 7346.

The Board also notes the criteria for rating postgastrectomy syndromes under DC 7308.  When severe, associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia, they warrant a 60 percent rating.  When moderate, with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss, they warrant a 40 percent rating.  When mild, with infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations, they warrant a 20 percent rating.  38 C.F.R. § 4.114, DC 7308.

Also, residuals of vagotomy with pyloroplasty or gastroenterostomy are rated under DC 7348.  Such residuals are rated 40 percent when followed by demonstrably confirmative postoperative complications of stricture or continuing gastric retention.  They are rated 30 percent with symptoms and confirmed diagnosis of alkaline gastritis, or of confirmed persisting diarrhea, and 20 percent when there is recurrent ulcer with incomplete vagotomy.  38 C.F.R. § 4.114.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation is assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  

Private treatment records dated from May 2008 to July 2008 reflect that in May 2008 the Veteran was referred to the gastrointestinal clinic for chronic problems with epigastric pain, nausea, and vomiting.  It was noted that he had a history of bezoars.  In May 2008, an esophago-gastro-duodeno-jejunoscopy was performed.  Endoscopic findings were consistent with prior gastric resection, gastro-jejunostomy, and Roux-en-Y procedure.  There were no strictures or ulcer seen, but there was at least mild retained food material scattered though his gastric remnant and jejunostomy, and one small incident jejuneal diverticulum.  On June 2008 gastric emptying study, there was severely delayed gastric emptying, with fair response to Reglan.  

Later in June 2008, the Veteran was noted to have been suffering from chronic persistent epigastric pain with rare episodes of nausea and extremely rare episodes of vomiting.  The Veteran reported that usually when he ate he may get pain and, if he ate a large amount of food, he may also get some vomiting, and that this had been going on for several months.  It was noted that weight had been remaining stable.  The impression was significant gastroparesis with previous abdominal surgeries and abdominal pain associated with eating, with occasional episodes of nausea, as well as vomiting.  It was noted that rifaximin treatment would be tried for 14 days to see if it helped.  

In July 2008, on follow-up, the Veteran reported that after starting rifaximine, all of his symptoms resolved, and that although he stopped the rifaximine two weeks prior, he did not have the symptoms that he was complaining of initially.  He reported no nausea, vomiting, bloating, or abdominal pain, and that he otherwise felt very well.  It was noted that the Veteran was given a prescription for a 14-day course of rifaximine to fill should he develop symptoms again, and that he was told to return to the clinic as needed if he developed symptoms again. 

In written statements dated in January 2010, the Veteran's son and daughter asserted that they remembered their father throwing up after eating following his stomach surgery in the 1970s.   

On March 2010 VA examination, the Veteran reported having regurgitation six to seven times a day, with constant indigestion symptoms, but no bowel symptoms.  He also reported getting bezoars if eating some foods, and current treatment with Xifaxan.  He reported nausea several times a week from certain foods, and vomiting several times daily after any meal with certain foods.  He reported no history of dysphagia or esophageal distress, but heartburn several times daily.  He reported regurgitation of undigested food several times a day.  On examination, overall general health seemed fair, with no signs of anemia.  The Veteran's weight was 279 pounds with no sign of weight change, significant weight loss, or malnutrition.  The Veteran reported significant occupational effects including decreased concentration, inappropriate behavior, poor social interactions, decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, and pain.  He reported having to take more bathroom breaks at work.  

On March 2013 VA examination, gastroesophageal reflux disease (GERD), hiatal hernia, postgastrectomy syndrome, status post vagotomy with pyloroplasty, postoperative residuals Bilroth II, antrectomy, vagotomy, and Roux-en-Y gastrojejunostomy were diagnosed.  The Veteran reported that he continued to have treatment for his GERD, and that with treatment his symptoms had been stable.  He reported regurgitating two to three times a day, and stated that he had to eat small meals, and eat slowly, and that if he overate he could have increased abdominal pain and bloating.  He reported infrequent episodes of epigastric distress, heartburn, reflux, regurgitation, and sleep disturbance caused by esophageal reflux four times or more in the past year, recurrent nausea and vomiting four times or more in the past year, lasting less than one day.

He further reported periodic abdominal pain only partially relieved by standard ulcer therapy, and incapacitating episodes of abdominal pain associated with bezoar formation that required several days of medications before symptoms started to decrease two times per year averaging one to nine days.  He was also noted to have had mild postgastrectomy syndrome with frequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations, and vagotomy with pyloroplasty or gastroenterostomy, with no symptoms or findings associated.  He reported weight loss from 280 to 255 pounds, but it was noted that he had been trying to lose weight for overall health, and that weight loss had not been caused by his chronic gastrointestinal medical condition.

The Veteran had mild epigastric tenderness to palpation.  It was noted that his condition affected his occupation in that he could only lift less than 25 pounds, could only bend and twist infrequently when lifting, had to avoid climbing, and could only reach infrequently.  It was further noted that he had a history of bezoars in the past and still would get them occasionally, and was prescribed Xifaxan when he got them and had to use it six to eight times per year.  

In his March 2013 substantive appeal, the Veteran asserted that he had diarrhea and regurgitation all day long and that this was documented, and that he was still losing weight.  

After reviewing the record, the Board finds that the Veteran's postoperative residuals, Billroth II, antrectomy, and vagotomy with hiatal hernia, warrant a rating of 40 percent, but no greater.

The Veteran's gastrointestinal disability has been generally manifested by episodes of regurgitation and nausea, indigestion, heartburn, occasional pain and abdominal pain, and occasional bezoars.  Under DC 7346, such symptomology most closely approximates the criteria for a 30 percent rating, which contemplates persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.   

However, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's disability approximates residuals of vagotomy with gastroenterostomy followed by demonstrably confirmative postoperative complications of continuing gastric retention.  Thus, a rating of 40 percent under DC 7348 is warranted.  The record reflects that during the appeals period the Veteran has reported occasional bezoars requiring treatment with Xifaxan.  Also, the only records of treatment for gastric retention are the private treatment records dated from May 2008 to July 2008, when the Veteran was treated for increased gastrointestinal symptoms, and endoscopic findings revealed at least mild retained food material scattered though his gastric remnant and jejunostomy, and one small incident jejuneal diverticulum, and where gastric emptying study revealed severely delayed gastric emptying.  At that time, following a 14-day course of rifaximine, the Veteran's symptoms resolved completely, he was given a prescription for rifaximine for a 14-day course to fill should he develop symptoms again; he was told to return to the clinic as needed if he developed symptoms again.  In this regard, following these private treatment records, while the Veteran has reported occasional bezoars, there has been no further "demonstrably confirmative" gastric retention.  However, considering the evidence as a whole, including the Veteran's additional gastrointestinal symptomology as noted above, and resolving reasonable doubt in his favor, the Board finds that the Veteran's gastrointestinal disability reasonably approximates the criteria for a 40 percent rating under DC 7348.  

At no point has the Veteran's disability approximated the criteria for a 60 percent rating under DC 7346.  He has consistently been noted not to have had and hematemesis, melena, anemia, or material weight loss; again while some weight loss was noted on March 2013 VA examination, it was noted that the Veteran had been trying to lose weight for overall health, and that weight loss had not been caused by his chronic gastrointestinal medical condition.  Moreover, his gastrointestinal symptoms as a whole, while productive of health impairment, have not been shown to be productive of what could be considered "severe impairment of health."  In this regard, on March 2010 VA examination, overall health associated with his condition was noted to have been "fair."  

The Board notes the Veteran's reports of vomiting, reported on March 2013 VA examination as occurring four times or more in the past year, and on March 2010 VA examination as occurring "several times daily."  However, even if the Veteran has experienced occasional episodes of vomiting throughout the year, such symptoms, alone or in combination with the Veteran's other gastrointestinal symptomatology, do not approximate any symptom combination productive of "severe impairment of health." 

Furthermore, the Board finds any reports of vomiting nearly as frequently as daily not to be credible.  The only records of any treatment relating to vomiting or any severe flare-up of the Veteran's symptoms are the May 2008 to July 2008 private treatment records submitted by the Veteran in connection with his claim, dated more than one year prior to the Veteran's October 2009 increased rating claim, reflecting treatment for chronic problems with epigastric pain, nausea, and vomiting.  Even at that time, while he was noted to have been suffering from chronic persistent epigastric pain, he was noted to have had "rare episodes of nausea and extremely rare episodes of vomiting," with the Veteran reporting that usually when he ate he may get pain and, if he ate a large amount of food, he may also get some vomiting, and this had been going on for several months.  Also, by July 2008, it was noted that all of the Veteran's symptoms had resolved after a two-week course of rifaximine, with the Veteran reporting no more nausea, vomiting, bloating, or abdominal pain, and that he otherwise felt very well.  Moreover, at that time, it was noted that the Veteran was given a prescription for rifaximine for a 14-day course to fill should he develop symptoms again, and the Veteran was told to return to the clinic as needed if he developed symptoms again.  Despite this, the Veteran has not identified any further records reflecting that he returned for private or VA treatment for the recurrence of any such symptoms, despite his report of much more severe symptoms on VA examinations, including one report of daily vomiting.  The Board thus finds any such severe symptomology reported by the Veteran not to be credible.  

The Board further notes the Veteran's assertion in his March 2013 substantive appeal that he had diarrhea all day long and that this was documented.  However, the medical record does not reflect any such symptomatology related to the Veteran's gastrointestinal disability, even during his more severe symptomology in May through July 2008.  Also, despite reporting numerous symptoms on his VA examinations, the Veteran did not report persistent diarrhea, and on March 2010 VA examination it was noted that, despite his other reported symptoms, he reported "[n]o bowel symptoms."  

Finally, the Board has considered ratings under other potentially applicable codes, but does not find that any higher rating is warranted.  In this regard, while the Board notes the criteria for rating postgastrectomy syndromes under DC 7308, on March 2013 VA examination the Veteran was specifically noted to have had mild postgastrectomy syndrome within infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations, which warrant a 20 percent rating under DC 7308, rather than the symptoms associated with the criteria for higher ratings under that code.  The Veteran's disability has not been shown to involve any factors that provide the basis for any higher rating under any other provision of VA's rating schedule.  

Accordingly, a rating of 40 percent, but no greater, for postoperative residuals, Billroth II, antrectomy, and vagotomy with hiatal hernia, is warranted, and there is no basis for staged rating of the Veteran's disability pursuant to Hart.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

B.  Knees

The Veteran's right and left knee DJD is rated under DC 5261 for limitation of extension of the knee.  The Veteran's left knee medial lateral instability is separately rated under DC 5257 for impairment of the knee that includes recurrent subluxation or lateral instability.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensable (0 percent); flexion of the leg limited to 45 degrees is rated 10 percent; flexion of the leg limited to 30 degrees is rated 20 percent; and flexion of the leg limited to 15 degrees is rated 30 percent.  38 C.F.R. § 4.71a.  

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensable (0 percent); extension of the leg limited to 10 degrees is rated 10 percent; extension of the leg limited to 15 degrees is rated 20 percent; extension of the leg limited to 20 degrees is rated 30 percent; extension of the leg limited to 30 degrees is rated 40 percent; and extension of the leg limited to 45 degrees is rated 50 percent.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for limitation of motion and instability of a knee under DC 5257.  See VAOPGCPREC 23-97.  

DC 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

DC 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Private treatment records dated from August 2009 to December 2009 reflect that the Veteran reported that his right knee pain had intensified in the previous months, that he had had cortisone injections, which helped, and that he was trying to do exercises to help with the knee pain.  He stated that his knee did not lock, catch, pop, or give out on him, but that he had pain if he twisted the knee, problems going up and down stairs, and that kneeling was painful, as it was hard to get back up.  He stated having no problems standing for long periods, but having knee pain after walking for a long period.  The Veteran was treated with Orthovisc injections.

On examination in August 2009, flexion was to 100 degrees and there was full extension.  The medial collateral ligament was stable at 0 and 30 degrees of flexion, and the lateral collateral ligament was stable as well.  There was medial joint line tenderness and medical compartment and patellofemoral crepitus, and a mild effusion of the knee.  On October 2009 examination, there was no significant effusion or warmth, there was global tenderness over the knee with marked tenderness over the medial joint line, and full extension and 110 degrees of flexion.

On December 2009 examination, the Veteran reported the same type of pain in the left knee, but not as bad.  On examination of the right knee, the Veteran had full extension and 120 degrees of flexion, and there was no significant effusion and ligaments were stable.  On examination of the left knee, there was full extension and significant patella femoral crepitus.  There was 120 degrees of flexion.  There was medial joint line tenderness, and ligaments were stable.  

A February 2010 VA treatment record reflects that on musculoskeletal examination, lower extremity strength was full bilaterally, and it was noted that the Veteran had right knee derangement and would be given an orthopedic evaluation for possible knee replacement.

On March 5, 2010, VA examination, the Veteran reported giving way of the knees, instability, pain, stiffness, weakness incoordination and decreased speed of joint motion.  He reported no episodes of dislocation or subluxation and no episodes of locking.  He reported severe flare-ups of joint disease two to three times per day, with additional impairment in standing, walking, bending, and kneeling.  He reported being unable to stand for more than a few minutes, being unable to walk for more than a few yards, and intermittently using a cane.  On examination, gait was antalgic, and there was crepitus, tenderness, pain at rest, guarding of movement, crepitation, and grinding.  There was no instability or patellar or meniscus abnormality.  Range of motion was flexion to 115 degrees on the left with full extension, and 110 degrees of flexion with full extension on the right, and objective evidence of pain with motion in both knees.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion, and no joint ankylosis.  It was noted that the Veteran was currently employed full time as a supply manager and had been for 26 years, and that he had lost approximately two weeks of work in the last 12 months due to his stomach problems and knee pain.  The Veteran reported significant occupational effects such as decreased concentration, inappropriate behavior, poor social interactions, decreased mobility, problem with fatigue, decreased lower extremity strength, and pain, resulting in increased absenteeism, more rest periods, and more time to change positions.  

May to August 2012 private treatment records reflect that in May 2012 the Veteran was seen for bilateral knee pain, left worse than right, which had started approximately three weeks prior.  He reported that his left knee hurt when he went upstairs, but did not really hurt much when he came down stairs.  He reported that it hurt when he tried to get up from a squatted position, and that his right knee always had some discomfort, but that it was not pronounced at that time.  A focused extremity examination of the left knee revealed full range of motion.  He was exquisitely tender at the posterior medial corner of the knee with less tenderness noted bilaterally, no ligamentous instability, and mild effusion.  McMurray's testing caused some discomfort medially, but no clicking was noted.  He had marked patellofemoral crepitus with a negative patella grind test, and peripheral edema that was stable and consistent with past examinations.  Examination of the right knee revealed full range of motion with minimal tenderness along the medial joint line, no ligamentous instability, and mild effusion.  X-rays of the right knee were noted to have shown joint subluxation.  

A June 2012 examination of the left knee revealed 0 degrees of extension and 120 degrees of flexion, small effusion, no instability with varus and valgus stress at 0 and 30 degrees of flexion, and negative Homans' sign.  June 2012 magnetic resonance imaging (MRI) of the left knee showed a medial meniscal tear, and sprain of the cruciate ligament.

On July 27, 2012, the Veteran underwent arthroscopic medial meniscotomy of the left knee.  In August 2012, the Veteran had full range of motion of the left knee and small effusion.  

On March 2013 VA examination, the Veteran reported that his left knee was painful and bothered him equally to the right.  He reported that he could not get down on his knees anymore, used two canes 90 percent of the time and had for the last two years, and had difficulty getting out of some chairs.  He reported that his knees would swell and lock a lot, that they usually locked when he was going to get up, and that after walking he would have to rest due to pain.  He stated that he tried to ride a stationary bike, but that this was associated with pain, and he could only ride 10 minutes.  He stated that he could not do one step at a time upstairs, and had to side step, and that his knees felt hot if he went to the grocery store.  He reported flare-ups in the morning and when he started walking.

On range of motion testing, right knee flexion was to 110 degrees with painful motion beginning at 85 degrees, extension was to 0 degrees with no limitation and pain at the very end.  Left knee flexion was to 120 degrees with pain beginning at 100 degrees and extension to 0 degrees with no limitations and no objective evidence of painful motion.  After repetition, right knee flexion was to 100 degrees, and range of motion was otherwise unchanged.  The Veteran was noted to have had less movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  He was also noted to have had swelling, deformity of the right knee, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  On muscle strength testing, knee flexion and extension were 4/5 bilaterally; such weakness was noted to have been secondary to pain on resisted bilateral knee flexion and extension.  Both knees had normal anterior and posterior stability and the right knee had normal medial-lateral stability, while the left had slight (1+) medial-lateral instability.  There was no evidence or history of recurrent patellar subluxation or dislocation.

It was noted that he had had a meniscal tear and meniscotomy of the left knee on July 27, 2012, and that he had residual signs and symptoms of swelling, pain, especially in the medial joint line, and occasional locking, as well as limitations in sustained standing and walking and difficulty in rising from a seated position.  It was further noted that the Veteran had a 15 degree varus deformity of the right knee with antalgic gait and shortened stride bilaterally, and consistent difficulty in rising to standing from sitting, and he was noted to assist himself with his upper extremity.  There was marked bilateral patellofemoral crepitus and global knee tenderness with most marked tenderness along the medial joint lines, and bilateral knee effusion with erythema or warmth.  It was also noted that the Veteran reported using bilateral tripod canes on a regular basis, but stated that he had left them in the car on the visit that day.  The examiner reviewed the June 2012 left knee MRI results, May 2012 right and left X-ray results, and August 2009 right knee X-ray results; while acknowledging such findings, including the June 2012 finding of "joint subluxation" of the right knee in June 2012, the examiner stated that the Veteran did not have X-ray evidence of "patellar subluxation" of either knee.  It was noted that impact on ability to work from the Veteran's knee disabilities would include maximum stand-walk of two hours per eight hour work day, maximum 15 minutes continuous; maximum lift-carry of 20 pounds occasionally and 10 pounds frequently; and avoiding running, jumping, marching, dragging, pivoting knees, couching, kneeling, crawling, climbing, and forcefully pushing with the lower extremities. 

In his March 2013 substantive appeal, the Veteran asserted that, regarding his right knee, he had to use two canes.

After reviewing the record, the Board finds that the Veteran's right and left knee DJD disabilities do not warrant initial ratings in excess of 10 percent prior to March 5, 2010; that, beginning March 5, 2010, each such disability warrants separate 10 percent ratings for limitation of flexion and limitation of extension; that a separate 10 percent rating is warranted for left knee meniscectomy residuals, beginning July 27, 2012; and that an initial rating in excess of 10 percent for left knee medial lateral instability is not warranted.

Prior to March 5, 2010, the Veteran's right and left knee DJD was manifested by pain, tenderness, crepitus, and limited motion of, at worst, full extension and 110 degrees of flexion; such symptoms resulted in impairment such as problems going up and down stairs, getting up from a kneeling position, and knee pain after walking for a long period.  Such manifestations and symptoms do not approximate knee disability of the severity of that with limitation of flexion to 45 degrees or more or limitation of extension to 10 degrees or more.  In this regard, during this period, the Veteran was noted to have had no problems standing for long periods and full lower extremity strength bilaterally.

Beginning March 5, 2010, the Veteran's bilateral knee DJD manifested notably increased symptoms and functional impairment.  The Veteran began reporting several flare-ups of joint disease per day; additional impairment in standing, walking, bending, and kneeling; being unable to stand for more than a few minutes; being unable to walk for more than a few yards; and using a cane or canes.  On March 5, 2010, he was noted to have had an antalgic gait, crepitus, tenderness, pain at rest, guarding of movement, crepitation, and grinding.  In March 2013, he was noted to have had swelling; antalgic gait with shortened stride bilaterally; consistent difficulty in rising to standing from sitting; marked bilateral patellofemoral crepitus; global knee tenderness; bilateral knee effusion with erythema or warmth; disturbance of locomotion; interference with sitting, standing, and weight-bearing; and weakness on muscle strength testing secondary to pain on resisted bilateral knee flexion and extension.  On range of motion testing, extension has been full and flexion has been to 100 degrees or greater, with pain beginning at 85 degrees or greater, even on repetitive testing, but, as noted on March 2013 VA examination, the Veteran was noted to have had less movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  

Given this increased symptomatology, including the Veteran's weakness and increased functional impairment, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's right and left knee DJD disabilities have each approximated that with flexion to only 45 degrees and extension to 10 degrees.  However, even considering such symptoms, the Veteran's knee DJD has not approximated disability so severe as to approximate limitation of flexion to only 30 degrees, or limitation of extension to only 15 degrees.  In this regard, again the Veteran's knee motion, even beginning March 5, 2010, has been limited, at most, to full extension and flexion to 100 degrees or greater, with pain beginning at 85 degrees or greater, even on repetitive testing, and it was noted to be full in May 2012.  Therefore, a rating higher than 10 percent for limitation of flexion or 10 percent for limitation of extension for the Veteran's bilateral knee DJD is not warranted.  

Also, the Board finds that, beginning the July 27, 2012, date of the Veteran's left knee meniscectomy, the Veteran's left knee was also manifested by symptomatic removal of semilunar cartilage.  As noted by the March 2013 VA examiner, the Veteran had residual signs and symptoms of such meniscectomy of swelling, pain, especially in the medial joint line, and occasional locking.  Such symptomatic removal of semilunar cartilage warrants a separate 10 percent rating under DC 5259.  Prior to the date of the surgery, however, the Veteran did not manifest symptoms that warranted a separate rating due to any meniscus injury.  The Veteran reported no episodes of locking on March 2010 VA examination and, on examination, there was noted to be no instability or patellar or meniscus abnormality.  Also, the Veteran's right knee has never manifested a meniscus (semilunar cartilage) disorder, and thus no separate rating for any such disorder for that knee is warranted.

Furthermore, an initial rating in excess of 10 percent for left knee medial lateral instability is not warranted.  The only finding of such instability was on March 2013 VA examination, at which time the Veteran was noted to have had slight (1+) medial-lateral instability, and normal anterior and posterior stability.  In this regard, ligaments were noted to have been stable on December 2009 examination, May 2010 VA examination, and on May and June 2012 private examinations.  

Also, the Veteran's right knee has been consistently noted to have no instability.   The Board notes that on May 2012 X-ray, the Veteran was noted to have had right knee "joint subluxation."  However, as noted above, while the March 2013 VA examiner acknowledged such results, the examiner stated that the Veteran did not have X-ray evidence of "patellar subluxation" of either knee, and noted that there was no evidence or history of recurrent patellar subluxation or dislocation of either knee.  In this regard, the record does not reflect complaints or findings of recurrent subluxation or dislocation of the right knee.  Thus, the Board finds that "recurrent subluxation" of the knee, as contemplated as "other impairment of the knee" in DC 5257, has not been shown in the record.  

The Board has also considered the applicability of other diagnostic codes for rating the Veteran's disabilities, but finds that no other diagnostic code provides a basis for higher rating.  In this regard, the Veteran has never been shown to have had ankylosis of either knee or malunion or nonunion of the tibia and fibula.  See 38 C.F.R. § 4.71a, DCs 5256, 5262.

Accordingly, resolving reasonable doubt in the Veteran's favor, his right and left knee DJD disabilities do not warrant initial ratings in excess of 10 percent prior to March 5, 2010; beginning March 5, 2010, each such disability warrants separate 10 percent ratings for limitation of flexion and limitation of extension; beginning July 27, 2012, a separate 10 percent rating is warranted for left knee meniscectomy residuals; and an initial rating in excess of 10 percent for left knee medial lateral instability is not warranted.  There is no basis for further staged rating of the Veteran's disabilities pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

C.  Postoperative residuals of left ulnar nerve entrapment (transposition)

The Veteran's postoperative residuals of left ulnar nerve entrapment are rated under DC 8516.  The record reflects that the Veteran is right-hand dominant.

DC 8516 sets forth the criteria for rating disabilities involving the ulnar nerve.  Mild incomplete paralysis warrants a 10 percent rating.  Moderate incomplete paralysis warrants a rating of 20 percent.  Severe incomplete paralysis warrants a 30 percent rating for the minor extremity.  A maximum rating of 50 percent is warranted for complete paralysis of the ulnar nerve of the minor upper extremity, which is defined as being manifested by the "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist.  38 C.F.R. § 4.124a, DC 8516.

In written statements dated in January 2010, the Veteran's son asserted that the Veteran had nerve damage in the left arm that caused numbness and loss of feeling, and his daughter asserted that, due to his left arm ulnar nerve disorder, his arm was now "practically paralyzed."

A February 2010 VA treatment record reflects that, on musculoskeletal examination, left upper extremity strength was full and the Veteran had normal, full range of motion with no atrophy.  

On March 2010 VA examination, the Veteran reported numbness and tingling of the little and ring fingers and starting on the lateral side of the middle finger, with noted decreased grip and, at times, tingling, numbness, and pain going up the arm.  He reported dropping items as a result.  On motor examination, muscle strength was 4, and there was no motor function impairment.  There was decreased sensory function to vibration and light touch at the ring and lateral finger and lateral hand, with position sense and pain testing normal.  Bicep, tricep, and brachioradialis reflexes were normal, and planter flexion was normal.  There was no muscle atrophy, abnormal muscle tone or bulk, or joint function affected by the Veteran's nerve disorder.  The Veteran reported significant effects on occupation including decreased concentration, inappropriate behavior, poor social interactions, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, and decreased strength of the upper extremity, with needing more care not to drop items and assistance with moving items.  

January 2013 private treatment records reflect that the Veteran complained of numbness in both hands related to cervical degenerative disc disease, and it was noted that the Veteran had a previous history of ulnar nerve transposition on the left.  On neuromuscular examination, reflexes and muscle strength in the upper extremities were full, and the assessment was cervical radiculopathy.  February 2013 electromyography (EMG)/nerve conduction study (NCS) revealed that compound muscle action potentials of pronged distal latencies, reduced amplitudes, and conduction velocity, as well as sensory nerve action potentials, were normal for the left ulnar nerve; however, there was noted to be evidence of right ulnar nerve entrapment neuropathy at the elbow with partial conduction block.  There was noted to have been a normal EMG in the upper extremities.  

On March 2013 VA examination, the Veteran reported that he was currently having difficulty with his right ulnar nerve at the elbow, and that he had a history of a previous left-sided surgery for ulnar nerve transposition.  He stated that his right ulnar nerve felt just like his left did prior to surgery.  He reported that he continued to get numbness in the ulnar aspect of the left forearm and would sometimes get a stretching sensation when moving the left elbow, but that he did not have as much numbness in the ulnar aspect of the left hand as he had prior to surgery.  He stated that about six to seven months prior he began to have problems with his right ulnar nerve while doing mechanic work.  He reported that he retired in December 2010 from civil service as a logistics manager.  He reported using a sports cord and hand stretching equipment, that his symptoms were the same all day long, and that he dropped cups.  It was noted that the Veteran was right-hand dominant.

The Veteran reported constant, moderate pain in the left upper extremity, moderate paresthesias or dysthesias, and severe numbness.  He reported bilateral mild hand weakness in grip and pinch.  On muscle strength testing, the Veteran had full strength in left elbow flexion, elbow extension, wrist flexion, and wrist extension.  He had 4/5 strength in grip and pinch.  There was no muscle atrophy, and reflexes were normal in the biceps, triceps, and brachioradialis.  On sensory examination, light touch testing was normal in the shoulder area, but decreased in the inner/outer forearm and hand and fingers.  Regarding the left ulnar nerve, the Veteran was assessed as having mild, rather than moderate or severe, incomplete paralysis.  It was noted that, due to the Veteran's upper extremity neurological problems, he should avoid frequent forceful gripping tasks with elbows fully flexed, and safety sensitive tasks requiring intact hand sensation, and that he could engage in occasional, but not frequent, grip, grasp, and pinch tasks.  

In his March 2013 substantive appeal, the Veteran asserted that he had to have surgery on the left ulnar nerve.  

After reviewing the record, the Board finds that the Veteran's postoperative residuals of left ulnar nerve entrapment do not warrant a rating in excess of 10 percent.

During the pertinent period, the Veteran's left ulnar disability has been manifested by numbness and loss of feeling of the little and ring fingers, decreased sensation of the forearm, and mildly impaired muscle strength and grip, with resulting difficulty with gripping, grasping, and other such hand activities.  Such disability most closely approximates mild, rather than moderate or severe, incomplete paralysis of the left ulnar nerve.  The Veteran has consistently been noted not to have any muscle atrophy or abnormal muscle tone or bulk, and to have normal range of motion and motor function, normal reflexes, and full elbow and wrist strength.  Also, while the Veteran was noted to have had 4/5 grip and pinch strength on March 2010 and March 2013 VA examinations, upper extremity strength was noted to have been full in February 2010 and in January 2013 private treatment records.  Furthermore, February 2013 EMG/NCS was normal for the left ulnar nerve.  Moreover, on March 2013 VA examination, the Veteran was specifically assessed as having mild, rather than moderate or severe, incomplete paralysis of the left ulnar nerve. 

The Board also notes that, during the appeals period, the Veteran's complaints regarding the ulnar nerve have been primarily for a right, rather than left ulnar nerve disorder.  On March 2013 VA examination, the Veteran reported that he was currently having difficulty with his right ulnar nerve at the elbow; that he had had a history of a previous left-sided surgery for ulnar nerve transposition; that his right ulnar nerve felt just like his left did prior to surgery; and that he continued to get numbness in the ulnar aspect of the left forearm and would sometimes get a stretching sensation when moving the left elbow, but that he did not have as much numbness in the ulnar aspect of the left hand than he had prior to surgery.  Also, while February 2013 EMG/NCS of the left ulnar nerve was normal, there was noted to be evidence of right ulnar nerve entrapment neuropathy at the elbow with partial conduction block.

In this regard, in his March 2013 substantive appeal, in which the Veteran asserted that he had to have surgery on the "left ulnar nerve," it appears that the word "right" was originally written and whited out, and the word "left" written over it.  In any event, the Board does not find the statement to be credible, as it is inconsistent with the extensive medical evidence discussed above revealing that the Veteran has primarily had difficulty with the right, rather than left, ulnar nerve, that his left ulnar nerve problems were mild, and that the EMG/NCS of the left ulnar nerve was completely normal; there is no medical or other objective evidence supporting any assertion that the Veteran required left ulnar nerve surgery, nor any other assertion of such by the Veteran, including to the VA examiner that same month.  Likewise, while acknowledging the Veteran's daughter's January 2010 statement that, due to his left arm ulnar nerve disorder, his arm was now "practically paralyzed," the Board finds it not to be credible in light of the extensive medical evidence contradicting it, as discussed above.

Accordingly, a rating in excess of 10 percent for postoperative residuals of left ulnar nerve entrapment is not warranted, and there is no basis for staged rating of the Veteran's disability pursuant to Hart.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

D. Extraschedular consideration

The Board has considered whether referral for extraschedular consideration is warranted.  In exceptional cases, where schedular ratings are found to be inadequate, consideration is given to an extraschedular rating.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, however, the record does not establish that the rating criteria are inadequate.  The Board notes the symptomatology and functional impairment of the Veteran's disabilities, as described above.  These include episodes of regurgitation and nausea, indigestion, heartburn, occasional pain, and occasional bezoars; the Veteran's numerous knee symptoms and functional impairment related to his bilateral DJD, as discussed above, as well as his mild left knee instability and symptomatic removal of left knee semilunar cartilage; and his numbness and loss of feeling of the little and ring fingers, decreased sensation of the forearm, and mildly impaired muscle strength and grip, with resulting difficulty with gripping, grasping, and other such hand activities.  

However, such effects are not unusual or exceptional given the Veteran's various ratings, which, as discussed above, contemplate vagotomy with pyloroplasty or gastroenterostomy residuals followed by demonstrably confirmative postoperative complications of stricture or continuing gastric retention; functional knee disability approximating the level of extension of each knee limited to 10 degrees and flexion of each knee limited to 45 degrees; slight lateral instability of the left knee; removal of left knee semilunar cartilage that is symptomatic; and mild incomplete paralysis of the ulnar nerve.  In this regard, in awarding a 40 percent disability for the Veteran's gastrointestinal disability, as discussed above, the Board accounted for the Veteran's regurgitation and nausea, indigestion, heartburn, and abdominal pain in increasing his rating.  Furthermore, such disability is specifically contemplated by the code as incorporated in the higher, 40 percent schedular rating for vagotomy with pyloroplasty or gastroenterostomy residuals.  See 38 C.F.R. § 4.114 (prohibiting ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive to be combined with each other, and instead requiring a single rating be assigned under the diagnostic code reflecting the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation). 

The Board also notes the Veteran's reported occupational difficulties due to his disabilities including decreased mobility, problems with lifting, carrying, bending, running, climbing, decreased grip and grasp, and other physical difficulties normally associated with disabilities of the gastrointestinal system, knees, and left upper extremity.  However, such function is reasonably contemplated in the Veteran's respective 40 percent rating for his gastrointestinal disability, two 10 percent ratings for his right knee, four 10 percent ratings for his left knee, and 10 percent rating for his left ulnar nerve disorder.  The record does not reflect, and the Veteran has not asserted, that the disabilities on appeal, in combination with all of his service-connected disabilities, present any unusual disability picture whereby the rating schedule is inadequate to reflect his level of disability.  In view of the circumstances, the Board finds that the rating schedule is adequate to rate the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

The Board also notes the Veteran's assertions at times that his disabilities resulted in such occupational difficulties as decreased concentration, inappropriate behavior, and poor social interactions.  These assertions by the Veteran are unsupported by any other evidence.  However, importantly, even assuming the credibility of any such assertions, the record does not reflect that the Veteran's service-connected disabilities have been productive of marked interference with employment, and there is no indication in the record of frequent hospitalizations related to such disabilities.  In this regard, in March 2010, the Veteran reported that he was currently employed full time as a supply manager, and had been for 26 years, and that he had lost approximately two weeks of work in the last 12 months due to his stomach problems and knee pain, and in March 2013 he reported that he retired in December 2010 from civil service as a logistics manager; while this reflects occupational impairment, the Board finds it does not rise to the level of marked interference with employment.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

Finally, there has been no assertion or evidence that the Veteran is unemployable due to his service-connected disabilities.  Again, in March 2010, the Veteran reported that he was currently employed full time as a supply manager, and had been for 26 years, and that he had lost approximately two weeks of work in the last 12 months due to his stomach problems and knee pain, and in March 2013 he reported that he retired in December 2010 from civil service as a logistics manager.  In this regard, the record reflects that the Veteran has had a 100 percent schedular rating since February 2010.  See Locklear v. Shinseki, 24 Vet. App. 311, 318, footnote 2 (2011), Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period); 38 C.F.R. § 4.16(a).  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating of 40 percent, but no greater, for postoperative residuals, Billroth II, antrectomy, and vagotomy with hiatal hernia, is granted, subject to the laws and regulations controlling the award of monetary benefits.

An initial rating in excess of 10 percent for right knee DJD prior to March 5, 2010, is denied.

An initial rating in excess of 10 percent for left knee DJD prior to March 5, 2010, is denied.

A separate rating of 10 percent, but no greater, for limitation of flexion due to right knee DJD beginning March 5, 2010, is granted, subject to the laws and regulations controlling the award of monetary benefits.  

A separate rating of 10 percent, but no greater, for limitation of flexion due to left knee DJD beginning March 5, 2010, is granted, subject to the laws and regulations controlling the award of monetary benefits.  

A rating of 10 percent, but no greater, for symptomatic removal of left knee semilunar cartilage, beginning July 27, 2012, is granted, subject to the laws and regulations controlling the award of monetary benefits.  

An initial rating in excess of 10 percent for left knee medial lateral instability is denied.

A rating in excess of 10 percent for postoperative residuals of left ulnar nerve entrapment (transposition) is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


